Case 1:21-cr-00345-RCL Document 9 Filed 05/07/21 Page 1 of 6
Case 1:21-cr-00345-RCL Document 9 Filed 05/07/21 Page 2 of 6
Case 1:21-cr-00345-RCL Document 9 Filed 05/07/21 Page 3 of 6
Case 1:21-cr-00345-RCL Document 9 Filed 05/07/21 Page 4 of 6
           Case 1:21-cr-00345-RCL Document 9 Filed 05/07/21 Page 5 of 6




                                         COUNT EIGHT

       On or about January 6, 2021, within the District of Columbia, DUKE EDWARD

WILSON, willfully and knowingly engaged in disorderly and disruptive conduct in any ofthe

Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

of Congress and either House of Congress, and the orderly conduct in that building of a hearing

before or any deliberation of a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))

                                          COUNT NINE

       On or about January 6, 2021, within the District of Columbia, DUKE EDWARD

WILSON, willfully and knowingly paraded, demonstrated, and picketed in any United States

Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title
       40, United States Code, Section 5104(e)(2)(G))

                                           COUNT TEN

       On or about January 6, 2021, within the District of Columbia, DUKE EDWARD

WILSON did knowingly, engage in any act of physical violence against any person and property

in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting.

       (Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
       Title 18, United States Code, Section 1752(a)(4))




                                                  5
Case 1:21-cr-00345-RCL Document 9 Filed 05/07/21 Page 6 of 6
